By the Court.
The jurisdiction of a single minister of justice is limited to the sum of £4 in all cases, except in suits *127on bonds or notes for money or bills of credit only vouched by two witnesses, it is extended to the sum of £10. This note is an escrow, deposited in the hands of the arbitrators, to oblige the defendant to do one of two things, viz. to perform the award, or pay the £10. And by the established rules of proceeding, the sum of the award and interest, is the rule of damages. In such cases the justice therefore has not jurisdiction of the cause.